Title: C. W. F. Dumas to John Adams, 18 March 1785
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur,
          Lahaie 18 Mars 1785
        
        Depuis quelques jours mon Epouse, un peu mieux, me laisseroit sans peine pour elle, si l’extrême foiblesse qui lui reste, ne m’inquiettoit encore.
        Les projets sur la Baviere dérangés, paroissent avoir fait prendre le parti de vouloir s’en dédom̃ager aux dépens de la Rep., qui ne peut se rèsoudre à souscrire aux nouvelles propositions qu’on lui fait; & par conséquent je crains que nous n’ayions enfin la guerre.
        Com̃e j’ignore la résidence actuelle du Congrès, je la laisse en blanc sur l’adresse de l’une des deux incluses, priant V. E. de vouloir bien y suppléer.
        Made. Van Berckel, dont la fille ainée va partir pour aller auprès de Mr. son pere, m’ayant demandé si elle ne risquoit rien des Barbaresques, dans un Vaisseau Américain prêt à partir d’Amsterdam, en prenant par le Nord. Mon opinion, que je lui ai fait connoître, est, qu’il n’y a rien à craindre par cette voie, & dans cette saison. Si je me trompois, un prompt avertissement de la part de V. E. me mettroit à même de me retracter, & de préserver Madle. Van Berckel du malheur d’être prise. Bien nos respects à Mesdames Adams, De Votre Excellence le très humble & très obeissant Serviteur
        
          Cwf Dumas
        
       
        TRANSLATION
        
          Sir
          The Hague, 18 March 1785
        
        For several days my spouse has been a bit better, which would have alleviated my concern for her if the extreme weakness that persists did not keep me worrying still.
        The schemes for Bavaria being upset seems to have occasioned a determination to try to make up for it at the expense of the republic, which cannot bring itself to sign the new proposals that are made to it, and consequently I fear that we will in the end have a war.
        
        As I do not know where Congress currently resides, I am leaving blank the address on one of the two enclosures, asking your excellency to be so kind as to supply it.
        Mrs. Van Berckel, whose elder daughter is leaving to go to her father, asked me if she risked anything from the Barbaries in an American vessel, one of which is ready to depart from Amsterdam, taking the northern route. My opinion, which I let her know, is that there is nothing to fear along that route in this season. If I am mistaken, a prompt warning from your excellency would enable me to recant and to save Miss Van Berckel from the misfortune of being captured. Our respects to the Adams ladies. Your excellency’s very humble and very obedient servant
        
          Cwf Dumas
        
      